Citation Nr: 1301426	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to reflex sympathetic dystrophy.

2.  Entitlement to service connection for degenerative joint disease and degenerative disk disease of the lumbar spine, to include as secondary to reflex sympathetic dystrophy.

3.  Entitlement to service connection for headaches, to include as secondary to reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 12, 1986 to August 7, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2012.  In October 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The period has expired and to date, the Veteran has not responded.  Accordingly, the Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected reflex sympathetic dystrophy.

2.  The preponderance of the evidence shows that the Veteran's degenerative joint disease and degenerative disk disease of the lumbar spine was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected reflex sympathetic dystrophy.

3.  The preponderance of the evidence shows that the Veteran's headaches were not present in service or until many years thereafter and are not related to service or to an incident of service origin, including to his service-connected reflex sympathetic dystrophy.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  Degenerative joint disease and degenerative disk disease of the lumbar spine was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Headaches were incurred in or aggravated during service and were not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005 and July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. With respect to the Dingess requirements, in the July 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, VA treatment records, and private treatment records.  The Veteran had a VA examination in March 2010 and an opinion was obtained from a VA physician dated in September 2012.  Findings from the examination report and the September 2012 opinion are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The service treatment records show that on an August 1987 medical history report the Veteran indicated having had recurrent back pain.  The physician's summary on the form indicated that the Veteran had a right foot problem due to small shoes in basic training and that the Veteran had back problems due to his feet.  The record does not show other complaints related to the back from service or that a diagnosis related to the back was ever made.  Furthermore, the service treatment records do not show any complaints, findings or diagnoses related to the neck or headaches.

In May 1992 the Veteran complained at VA treatment of headaches and sinus drainage of two days' duration.  At March 1995 VA treatment the Veteran complained of headaches and double vision.

VA treatment notes from October 1995 to February 1997 include complaints of low back pain.  February 1997 VA treatment notes indicate that the Veteran had chronic back pain, but no opinion was given on etiology.  The Veteran complained of low back pain at March 1997 VA treatment after slipping on ice, but said that it was no worse than it was previously.  At February 1998 VA treatment the Veteran complained of neck pain.  He said that he was receiving physical therapy for neck and shoulder pain that was due to a motor vehicle accident.

VA treatment notes from March 2004 to July 2011 show that the Veteran had chronic low back pain, neck pain with complaints of bilateral hand numbness, and tension headaches.  No opinions were provided on etiology.  He complained of worsening back pain at October 2005 VA treatment.  He wrote in October 2005 that he had had a back problem for "quite awhile" and had been told about eight to ten years before that it was related to the altered gait due to the right foot condition.

The Veteran had a VA examination in May 2005 at which it was noted that he had had back problems for 10 to 15 years that had been getting steadily worse.  He denied any injury to the back and said that he had been told that it was due to the altered gait from his foot.  The Veteran had been in a motor vehicle accident around 1995, and the examiner felt that the records indicated that the resulting pain was mostly in the upper back and neck.  The low back had aching pain that was present about 90 percent of the time, and medication no longer provided relief.  Lifting, sleep, sitting and standing were affected by the low back pain.

On examination there was abnormal weight bearing with a very short period of weight bearing on the right foot.  There was no vertebral tenderness or paraspinal muscle tenderness or spasm.  Straight leg raise was positive on the right, sensory examination was normal, and muscle bulk, strength and tone were normal.  The Veteran was diagnosed with lumbar spine degenerative joint disease and degenerative disk disease.  The examiner felt that although the Veteran had an abnormal gait due to right foot pain, the gait abnormality would not likely cause degenerative joint or degenerative disk disease and would not aggravate the back condition. 

The Veteran had a VA examination for his spine in September 2006.  He said that he had spine pain 90 percent of the time that he rated as six out of ten in intensity.  It was described as a dead, numb, aching feeling in the low back, and it flared to ten out of ten one to two times a week.  Weather and walking for long distances or sitting for long periods of time increased the pain.  The Veteran did not wear a back brace and had never had surgery on his back.  He enjoyed gardening but had to stop doing it because of his low back and right leg pain.  On examination there was diffuse palpable tenderness throughout the lumbar paraspinal muscles and no palpable muscle spasm.  There was full range of motion with pain.  X-rays showed mild degenerative disc disease of L5-S1.  The diagnosis was degenerative disc disease of the lumbar spine that was less likely than not related to the service-connected reflex sympathetic dystrophy.  The Veteran had a slightly antalgic gait, but it was not severe enough to cause the mild degenerative disc disease in his back.  It was more likely that it represented age-related changes.

In an October 2006 VA examination report addendum, the September 2006 examiner wrote that he could not comment on the Veteran's neck disability without resorting to speculation because it was not addressed at the VA examination.

The Veteran had a VA neurological examination in November 2006 at which he reported tension in the muscles of his neck that occurred two to three times a week.  He was on naproxen and propoxyphene in the past, which provided some relief.  He described his headaches as like a "hammer inside his head" and felt that these were secondary to his neck tension.  It happened two to three times a week and lasted from about thirty minutes to a couple of hours.  There was occasional nausea, and the Veteran was not sure if he had photophobia or phonophobia.  The Veteran had never had any vomiting and had not missed work because of the headaches.

On neurological testing cranial nerves II though XII revealed no abnormalities.  Visual fields were full and optic discs were sharp.  A memory evaluation showed two of three short term recall at five minutes.  The Veteran did not demonstrate any lapses in conversation that pointed to a serious memory deficit.  There was full strength in both upper extremities, and reflexes, coordination and sensory testing were normal.  The examiner diagnosed the Veteran with headaches that were less likely than not related to reflex sympathetic dystrophy.

The neck had diffuse pain and tenderness.  There was a full range of motion with pain, and the examiner felt that the pain on forward flexion was exaggerated.  The examiner noted that there was no change in functional range of motion due to pain.  X-rays of the cervical spine were normal.

In November 2006 the Veteran had a VA eye examination, and the examiner felt that Hyperopia (farsightedness) with mild presbyopia caused the Veteran's headaches because of the sustained accommodation being attempted by the eyes. 

A private chiropractor wrote in May 2007 that he evaluated the Veteran and that based on the military records he had reviewed and his own objective evaluations it was at least as likely as not that the objective findings were directly attributable to reflex sympathetic dystrophy based on causation, long-term prognosis and previously evaluation limitations.  It was noted that the long-term ramifications for the musculoskeletal damage that the Veteran sustained during service may not manifest for years and are likely to gradually affect other body regions based on chronic postural deviations and compensatory changes.

The Veteran had a private neurology evaluation in July 2007 at which the impression was a 10 to 20 year history of right foot and leg pain with secondary back and hip pain.  The neurologic examination was normal aside from some mild weakness and sensory changes in the right leg.  The clinical history and examination were supportive of complex regional pain syndrome, and the physician felt that the back pain was related to this.  At December 2010 private neurology treatment it was noted that the Veteran's pain began in the right foot and ankle and eventually progressed to the right leg and low back.

The Veteran had a VA examination in March 2011.  He reported that his neck pain began 20 years earlier, and he denied any specific injury or trauma.  He had been told that he had tight muscles in the neck.  The post-service motor vehicle accident did not seem to change his symptoms.  The Veteran said that the pain started in his right foot and traveled up into his neck.  The pain did not radiate and flare-ups were caused by walking on concrete, since this is what caused the right  foot pain.  There were flare-ups, and taking Excedrin and Naproxen helped a little bit.  The examiner noted no impairment or gait or need for assistive devices due to the neck.  There was no pain on range of motion of the cervical spine, and x-rays showed minor degenerative changes.

The Veteran said that the low back condition began 10 to 12 years before and that there was not any back pain during military service.  The pain in the back came on gradually, and the Veteran attributed it to an extension of the right foot pain and the spreading of reflex sympathetic dystrophy.  It started in the right foot and then went into the back.  There were rare flare-ups of the back pain when the Veteran did strenuous activity such as shoveling snow.  Excedrin and Naproxen provided a little bit of relief.  The examiner noted no impairment of gait or need for assistive devices due to the back.  Range of motion of the thoracolumbar spine was normal.  X-rays showed minor degenerative disc disease.

The Veteran said that his headaches began about ten years before.  They typically started in the back of the neck, spread to the front, were bilateral, and were pounding in nature.  The Veteran denied blurred vision but felt that his eyes were tired.  The headaches lasted from a couple of minutes to a couple of hours.  The Veteran felt that the headaches were due to the right foot condition because they typically began after the right foot condition flared-up.  On examination the eyes and upper and lower extremity strength were normal.  Deep tendon reflexes were hyporeflexic but symmetric throughout.  Sensation was normal throughout and cranial nerves were intact.

The examiner diagnosed the Veteran with degenerative change of the cervical spine, lumbar degenerative disc disease at L5-S1, and tension headaches.  He noted that a review of the medical literature showed nothing supporting the contention that reflex sympathetic dystrophy or complex regional pain syndrome causes any systemic effect or "spreads."  Instead, it is a localized reaction only to the injured limb.  Gait was not sufficiently abnormal, based on the examination and a review of the record, to predispose to degenerative changes of the cervical spine and lumbar degenerative disc disease.  Abnormal gait would have no effect on headaches.  The record did not show any injury from service related to the neck or headaches, and the Veteran was mostly on limited duty during service.  Therefore, degenerative changes of the cervical spine and tension headaches were not caused by events that occurred during military service and were not caused by or aggravated by reflex sympathetic dystrophy or complex regional pain syndrome.

While back pain is noted in the service treatment records, few details were provided and the Veteran reported that his current pain was of more recent onset.  The examiner noted that this was more consistent with age related degenerative disc disease.  Therefore, the examiner felt that the degenerative disc disease of the lumbar spine was not the same condition that the Veteran had during active service and was not caused by or aggravated by the service-connected reflex sympathetic dystrophy or complex regional pain syndrome of the right foot.

A VHA specialist reviewed the record in September 2012 and concluded that it was less than likely that the symptoms of neck and back pain or headaches were causally related to service.  It was noted that it was unclear how reflex sympathetic dystrophy of local pain of the right foot could produce back or neck pain and result in headaches.  It was much more likely that the back and neck pain were caused by age-related degenerative changes in the lumbar and cervical spine.  The neurologist noted no compelling medical evidence that reflex sympathetic dystrophy could spread to other parts of the body remote from the initial injury.  It was also noted that the December 2010 private treatment notes do not offer objective support for the notion that complex regional pain syndrome could progress to other nerves in the body.  While there were some subjective sensory changes involving the fingers of the right hand and right foot, they did not follow a clear anatomical pattern.  The March 2011 VA examination also did not show significant abnormalities on the neurological evaluation.  The results of the assessment were consistent with the conclusion that service-connected reflex sympathetic dystrophy is not likely to be responsible for the Veteran's complaints of neck pain, back pain, and headaches.  

The Veteran complained of back pain on his August 1986 medical history report.  However, no diagnosis was made regarding the back.  Furthermore, the Veteran's post-service treatment records do not show complaints of back pain before October 1995, and his reports of when his back pain began from VA examinations indicate that it began around ten years after service.  Therefore, service connection is not available for degenerative joint disease and degenerative disk disease of the lumbar spine due to continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  There were no in-service complaints related to headaches or to the neck.

The May 2005 VA examiner felt that the gait abnormality from the right foot would not likely cause degenerative disk disease or aggravate the back.  The September 2006 VA examiner felt that it was more likely that the Veteran's low back disability was age-related.  The November 2006 VA neurological examiner felt that the headaches were less likely than not related to reflex sympathetic dystrophy.  The private neurologist who treated the Veteran in July 2007 felt the Veteran's back pain was related to complex regional pain syndrome.  No rationale was provided beyond a reference to the clinical history and examination.  These opinions cannot be given probative value because reasoned analyses were not provided.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  

Where the record contains both positive and negative evidence including addressing whether the Veteran's claimed condition is related to military service, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The VA neurologist noted in his September 2012 opinion that there was no compelling medical evidence that reflex sympathetic dystrophy can spread to other parts of the body remote from the initial injury.  It was also noted that the December 2010 private neurology treatment report indicated that evaluation of muscle strength was difficult given the right ankle pain and that the subjective changes did not follow a clear anatomical patten.  Otherwise, the neurological examination was normal.  The VA neurologist did not feel that the December 2010 private examination offered objective support for the speculative opinion that complex regional pain syndrome may progress to other nerves.  

The March 2011 VA examiner also cited the lack of medical literature that reflex sympathetic dystrophy or complex regional pain syndrome causes systemic effect or spreads.  Further, the Veteran's abnormal gait was not sufficient to cause cervical and lumbar degenerative disc disease, and abnormal gait does not affect headaches.  As such, degenerative changes of the cervical spine and tension headaches were not caused by or aggravated by reflex sympathetic dystrophy or complex regional pain syndrome.  The examiner also noted that lumbar spine disorder was consistent with age-related onset and was thus not related to the in-service complaint.  

The March 2011 VA examiner's and September 2012 VA neurologist opinions are given probative value because they were informed of the pertinent facts, fully articulated their opinions, and supported their opinions with reasoned analyses.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  The opinion of the VA eye examiner that the headaches are related to the Veteran's vision is also given probative value due to the rationale of sustained accommodation being attempted by the eyes due to farsightedness.  See id.  It is also noted that the post-service treatment records discussed above provide no indication that the Veteran's back pain, neck pain, or headaches are related to his active service.

In contrast, the private chiropractor felt that musculoskeletal damage may not manifest for years.  However, no actual musculoskeletal damage from service to the lumbar spine or neck was cited.  The chiropractor also wrote that musculoskeletal changes are likely to gradually affect other body regions.  The Board finds that the chiropractor's reasoning is conclusory.  Unlike the VA neurologist and March 2011 VA examiner, the chiropractor did not reference review of medical literature or base his conclusion on the specific nature of the Veteran's spine disabilities.  Therefore, probative value cannot be given to the chiropractor's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  

A neck disability, degenerative joint disease and degenerative disk disease of the lumbar spine, and headaches requires specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  In addition, as discussed above, the lay evidence does not show a continuity of symptomatology since service.

In sum, the Board finds that the weight of the evidence is against the claims of service connection for a neck disability, degenerative joint disease and degenerative disk disease of the lumbar spine, and headaches, to include as secondary to the reflex sympathetic dystrophy.  As the preponderance of the evidence is against the claims, the Board must deny service connection and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a neck disability, to include as secondary to reflex sympathetic dystrophy, is denied.

Service connection for degenerative joint disease and degenerative disk disease of the lumbar spine, to include as secondary to reflex sympathetic dystrophy, is denied.

Service connection for headaches, to include as secondary to reflex sympathetic dystrophy, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


